Citation Nr: 1716823	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-22 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased disability evaluation for a service-connected right knee meniscus tear with arthritis, status post meniscectomy and arthroscopy, currently classified as total right knee replacement evaluated as 60 percent disabling from August 4, 2016, 30 percent disabling prior to August 4, 2016, 100 percent disabling prior to May 1, 2016, and 20 percent disabling prior to May 1, 2015 (to exclude periods of temporary total (100 percent) evaluations pursuant to 38 C.F.R. § 4.29 (2016)).

2.  Entitlement to an evaluation in excess of 10 percent for a service-connected left knee strain with Baker's cyst.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 4, 2016. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In February 2011, the Veteran testified before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is of record.  In May 2016 the Board informed the Veteran that the Veterans Law Judge who conducted the hearing is no longer employed by the Board, that he is entitled to another Board hearing with a different Veterans Law Judge, and that if he did not respond within 30 days of the date of the letter, the Board would assume that he did not want another hearing and would proceed with adjudicating his appeal.  The Veteran responded in June 2016, indicating that he did not wish to appear for another Board hearing, and that he desired for the Board to consider his case based on the evidence of record.  Therefore, the Board will proceed with appellate consideration.

This matter was previously remanded by the Board for further development in January 2012, April 2014, and July 2016.  The matter has returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  For the rating period from August 4, 2016, the Veteran's service-connected right knee disability is equally served by amputation with prosthesis.

2.  For the rating period from May 1, 2016 to August 4, 2016, the Veteran's service-connected right knee replacement disability shows chronic residuals consisting of severe painful motion or weakness in the right knee.

3.  For the rating period prior to March 9, 2015, the Veteran's service-connected right knee disability was manifested by frequent episodes of locking, pain, and effusion. 

4.  For the rating period prior to March 9, 2015, the Veteran's service-connected right knee disability was manifested by slight lateral instability.

5.  For the rating period prior to March 9, 2015, the Veteran's service-connected right knee disability was manifested by, at worst, painful motion with flexion limited to 90 degrees, without additional functional limitation on repetitive motion, and, at worst, painful motion with extension limited to 8 degrees, without additional functional limitation on repetitive motion. 

6.  For the rating period on appeal, the Veteran's service-connected left knee disability was manifested by, at worst, painful motion with functional loss with flexion limited to 90 degrees, without additional functional limitation on repetitive motion, and, at worst, painful motion with normal extension at 0 degrees, without additional functional limitation on repetitive motion.

7.  The probative evidence of record is at least at relative equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities prior to August 4, 2016.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for a service-connected left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003 through 5262 (2016).

2.  The criteria for entitlement to a rating in excess of 60 percent for a right knee disability from August 4, 2016 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5164 (2016).

3.  The criteria for entitlement to a 60 percent rating for a right knee disability from May 1, 2016 are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055, 5164 (2016).

4.  The criteria for entitlement to a rating in excess of 20 percent for a right knee disability, based on semilunar cartilage dislocation with frequent episodes of locking, pain, and effusion, prior to March 9, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).

5.  The criteria for entitlement to a separate compensable rating for a right knee disability, based on lateral instability, prior to March 9, 2015, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

6.  The criteria for entitlement to a compensable additional disability rating for a right knee disability, based on arthritis, limitation of flexion, limitation of extension, ankylosis, symptomatic removal of semilunar cartilage, tibia and fibula impairment, genu recurvatum, total knee replacement, scars, or amputation, prior to March 9, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5055, 5164, 5256-63 (2016).

7.  The criteria for entitlement to a TDIU are met from May 1, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

8.  The criteria for entitlement to a TDIU prior to May 1, 2015 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, a VA letter issued in January 2008 satisfied the duty to notify provisions with respect to the Veteran's claim for increased ratings for the service-connected right and left knee disabilities, as it notified him of the factors pertinent to the establishment of increased ratings and effective dates.  A VA letter issued in March 2012 notified the Veteran of the factors pertinent to establishment of entitlement to a TDIU.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's identified VA treatment records, private treatment records, and service treatment records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in January 2008, November 2009, February 2012, March 2014, July 2014, and August 2016 in relation to the issues decided herein.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners reviewed the record, took detailed medical histories consistent with the other evidence of record, interviewed the Veteran, examined the Veteran, and considered the Veteran's reported symptomatology.  The examiner's performed necessary testing and provided the medical information necessary to address the applicable rating criteria in this case, including opinions regarding the Veteran's employability.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds the examination reports of record, in aggregate, are adequate for decision-making purposes.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Prior Remands

As noted in the Introduction, this case was previously remanded by the Board in January 2012, April 2014, and July 2016.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  In relevant part, the January 2012 Board remand directed the Agency of Original Jurisdiction (AOJ) to obtain VA treatment records from the Albuquerque VAMC from May 2010 to present; obtain VA treatment records from the San Gabriel/Pasadena VA CBOC from January 2011 to present, to schedule the Veteran for a VA joints examination to determine the severity of the Veteran's service-connected knee disabilities, and to readjudicate the issues on appeal.  The April 2014 Board remand further directed the AOJ to obtain outstanding VA treatment records from the Albuquerque VAMC from April 2014 to present, to obtain a VA examiner's opinion regarding whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation, and to readjudicate the issues on appeal.  The July 2016 Board remand directed the AOJ to obtain any outstanding VA treatment records, obtain the Veteran's VA Vocational rehabilitation folder, clarify the Veteran's employment history, obtain a VA joints examination that is compliant with Correia v. McDonald, 28 Vet. App. 158 (2016), and to readjudicate the issues on appeal.  The Board has obtained all VA treatment records from Albuquerque VAMC and multiple VA facilities in California.  The Veteran was provided VA examinations in March 2014, July 2014, and August 2016 that adequately address the severity of the Veteran's knee disabilities as well as whether the Veteran is able to secure or follow a substantially gainful occupation.  The AOJ has readjudicated the issues on appeal with respect to the benefits sought not granted by the AOJ in multiple supplemental statements of the case, most recently in December 2016.  Accordingly, the Board finds that VA at least substantially complied with the January 2012, April 2014, and July 2016 Board remands.  See 38 U.S.C.A. § 5103A (b); Stegall, 11 Vet. App. 268.

Legal Criteria- Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Consideration of the appropriateness of a staged rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others, is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted throughout the appeal. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.59 (2016), which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011)

The evaluation of the same disability or symptoms under different DCs, known as "pyramiding", must be avoided.  See 38 C.F.R. § 4.14 (2016).  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptoms for one condition are not duplicative of or overlapping those of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The holding in DeLuca clarified that, when evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  However, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance", in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The Veteran's claim for increased ratings was received on October 24, 2007.  The Board determined that a claim for TDIU was reasonably raised by the record and was part and parcel to the Veteran's increased rating claim in its January 2012 remand.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the relevant rating period is from October 24, 2006, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400 (o)(2).  The Veteran's right knee disability is rated at 60 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5164, and was previously coded as DC 5055, when it was rated at 30 percent from May 1, 2016 to August 4, 2016.  The disability was rated at 100 percent disabling following the Veteran's total right knee replacement from May 1, 2015 to April 30, 2016.  A temporary total disability rating under 38 C.F.R. §4.30 for convalescence was assigned from March 9, 2015 to April 30, 2015.  For the period on appeal prior to March 9, 2015, his right knee disability was found to be 20 percent disabling and was coded as DC 5010 and DC 5258.  The Veteran had temporary total disability ratings for his right knee disability from May 31, 2012 to June 30, 2012 and from November 16, 2009 until February 28, 2010.  The Veteran's left knee disability is rated at 10 percent disabling under DC 5010-5260.

A 60 percent rating is provided for an amputation of the thigh, above the knee, at the middle or lower third as well as amputation not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.71, DC's 5162, 5163, 5164.  Because the assignment of a higher rating or separate rating would cause the combined rating to exceed 60 percent, the amputation rule precludes the assignment of a higher or separate rating for his right knee disability.  See 38 C.F.R. § 4.68.

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis, DC 5003.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.71a, DC 5055 (for knee replacement, prosthesis), a 100 percent rating is assigned for 1 year following the implantation of prosthesis.  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion are rated by analogy to codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a , DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under 38 C.F.R. § 4.71a, DC 5259, a 10 percent rating is assigned for symptomatic removal of semilunar cartilage.

Under 38 C.F.R. § 4.71a , DC 5260, a 10 percent rating is warranted for flexion of the knee limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent rating is warranted for extension of the knee limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.

Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Separate ratings may be awarded under DCs 5257, 5260, and 5261.  See VAOPGCPREC 9-2004.  In addition, even if a veteran did not have limitation of motion of the knee meeting the criteria for a compensable rating under DC 5260 or 5261, a separate rating could be assigned if there was evidence of full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In adjudicating a claim, the competence and credibility of the Veteran and other lay witnesses must be considered.  See Buchanan, 451 F.3d 1331; Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to give evidence about what he observes or experiences.  For example, the Veteran is competent to report that he experiences certain symptoms, such as pain, or that he fell.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board notes that the Veteran is also credible in regard to these statements.  However, the Veteran's belief that he is entitled to higher ratings than those assigned herein is outweighed by the objective medical findings of record.  The Board assigns greater probative value to the findings of the VA examiners and treatment records that were recorded following physical examinations of the Veteran, as the Veteran has not been shown to possess the medical training necessary to evaluate the nature and severity of his knee disabilities, which are complex medical issues involving the internal workings of the body.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.

Summary of Relevant Evidence- Increased Rating

The Veteran wishes to increase his rating from 20 percent in the right knee and 10 percent in the left knee due to rapid deterioration of both.  The Veteran states that he has persistent pain and swelling bilaterally.  The Veteran testified before the Board in a February 2011 hearing.  The Veteran was using a cane, and wore a knee brace.  The Veteran stated that his knee pain had gotten worse following his most recent surgery, and that his right knee was not stable.  He reported falling a lot, and that he had a Baker's cyst in his left knee.  The Veteran stated that he did not have left knee instability, but that there was pain.

VA treatment records from December 2006 to January 2007 show the Veteran has had two right knee surgeries with bilateral knee range of motion from 10 to 130, and that he could squat fully without pain.  A left knee MRI showed degenerative changes.  By June 2007, the Veteran had developed catching and pain in the right knee due to what is described as mild degenerative joint disease.  An August 2007 examination showed 0 to 120 bilateral range of motion and no effusion or pain with squatting.  The Veteran did not have giving way or locking of the knees.  However, imaging showed significant cartilage loss in the right medial compartment.  October 2007 records indicate that the Veteran reported pain and swelling in the right knee and wore a brace.  The Veteran stated that he was unable to lock his right knee when standing.  Imaging of the right patella showed moderate joint effusion.  December 2007 treatment records show no effusion with range of motion from 0 to 100 in the right knee.  The Veteran complained of bilateral pain, with no giving way or locking, but he reported some catching in the right knee.  Imaging of the right knee from that time showed narrowing of medial compartment joint space.  

The Veteran had a VA joints examination in January 2008 to assess the severity of his service-connected knee disabilities.  The Veteran complained of pain and stated that he sometimes felt "catching" in his right knee.  The examiner found no evidence of dislocation or subluxation.  An examination of both knees showed normal stability, no weakness or effusion, and range of motion from 0 to 120 on flexion with normal extension.  The examiner noted that the knees do not catch, grind, or pop.  The examiner found no pain on motion and no change with repetition.  The Veteran had a normal gait, and the examiner diagnosed the Veteran with joint space narrowing of the medial compartment of the right knee, right knee arthritis, and a left knee strain with a Baker's cyst. 

VA treatment records from April 2008 show that the Veteran felt an exacerbation of his injury while walking down a hill during golf.  The examination showed swelling, pain, and mild edema.  Range of motion was limited from 0 to 100, and imaging showed degenerative changes.  The Veteran continued treatment for the right knee and his range of motion improved on flexion to 0 to 110.  The Veteran received injections for his pain with minimal improvement.  By November 2008, records indicate that the Veteran had full range of motion in the right knee with no effusion.  However, that same month, the Veteran consulted for surgery due to what was described as moderate degenerative joint disease of the right knee, not severe enough for replacement.  December 2008 VA treatment records show the Veteran continuing injections in the right knee, and a left knee MRI showed chronic degeneration of the medial meniscus, with no tear.

VA treatment records from January 2009 show the Veteran reporting that the pain in his right knee wakes him up at night.  Extension of the knee is from 8 to 112 on the right and 0 to 122 on the left.  Records from March 2009 show him doing well after injections and working out more.  However, by July 2009, he reported that he had injured his right knee further when it buckled while on stairs.  The Veteran had bruising from the fall.  He reported that his knee didn't catch as much since the injections, and that he had been using a bike and treadmill.  The Veteran reported sharp medial left knee pain which had become more noticeable over that month.  The left knee showed tenderness, but no effusion or swelling.  Records from August through September 2009 show the Veteran reporting worsening right knee pain with give way.  Right knee x-ray's showed cartilage loss, medial joint space narrowing and sclerosis in the right knee.  There was varus and chondromalacia on exam.  The Veteran wore bilateral knee braces and reported discomfort and swelling.  

The Veteran had another VA joints examination in November 2009.  He was diagnosed with a left knee strain and Baker's cyst.  The Veteran was said to be awaiting right knee surgery before working on the left knee.  There is noted trauma injury to the right knee joint.  The examination report indicated that his right knee showed give way, instability, pain, weakness, but no locking episodes or dislocation or subluxation.  Range of motion was 0 to 90 on flexion with normal extension.  The Veteran's left knee showed giving way, but no instability, subluxation, or effusion.  Limitations of the left knee included pain, weakness, decreased speed of motion, weekly flare-ups, and mobility loss.  Range of motion in the left knee was 0 to 120 with normal extension.  The examiner noted moderate weekly flare ups bilaterally lasting 1 to 2 days.  The examiner then noted that there was not any instability, or grinding bilaterally.  There was no ankylosis.  Left knee imaging was noted as normal, showing no degenerative change.  Right knee imaging showed joint space narrowing of the right medial compartment. The examiner opined that the Veteran did not experience additional functional loss after repetitive motion. 

VA treatment records from November 2009 show that the Veteran had a right knee medial compartment osteotomy to treat his degenerative joint disease.  After his surgery in February 2010, the Veteran showed good range of motion with slight extension lag, and pain to resisted knee flexion.  On follow up in April 2010, the Veteran indicated that physical therapy was helping his knee, and he had good range of motion with flexion at 115 in the right knee with no extension lag, and a well healed incision.  VA treatment records from May 2010 to September 2010 show the Veteran complaining of increased left knee pain, but examination showing full range of motion and stability.  He reported a fall after his right knee buckled, and a hospital visit showed flexion at 110 with normal extension.  The Veteran walked with an antalgic gait, but was trying to increase his walking.  May 2011 VA treatment notes showed him complaining of increased knee pain and a feeling that it was going to buckle, even while wearing a brace.  Examinations of both knees were within normal limits.  August 2011 imaging of the left knee showed no evidence of subluxation or dislocation and a normal left knee.  The right knee showed narrowing of the medial joint compartment and prior surgery hardware at that time.  

The Veteran underwent another VA joints examination in February 2012.  The Veteran was diagnosed with right knee degenerative joint disease.  The Veteran reported flare ups in cold weather.  Bilateral knee range of motion was 0 to 140 with normal extension and was the same after repetition.  There was no pain on motion.  The Veteran reported right knee swelling and fatigability with frequent pain.  The Veteran was noted to have residual pain from surgery due to implanted hardware.  The examiner noted frequent episodes of joint pain and effusion.  The scars from the surgery were noted to not be unstable or painful and less than 39 squared centimeters.  The examiner opined that the Veteran's functional impairment of the knee was not such that it would be equally well served by amputation and prosthesis, but that the Veteran walked slowly with an antalgic gait and constantly used a brace in the right knee.  The examiner noted functional limitations of fatigability, pain on movement, swelling, disturbance of locomotion, and interference with sitting and standing in the right knee.

The Veteran underwent surgery in May 2012 for removal of his right tibial hardware from his opening wedge osteotomy.  Upon follow up in August 2012, his scar was noted as well healed and he was participating in physical therapy for recovery.  He showed atrophy and received a right knee steroid injection in September 2012.  An examination from that time showed no effusion and a well healed incision.  Imaging from September 2012 showed right knee postsurgical changes, some small effusion, and mild medial compartment narrowing and osteophytosis.  That same month, the Veteran reported to the emergency room with left knee pain and swelling.  Edema was noted on examination.  The Veteran also had 0 to 120 range of motion in the right knee, but complained of continued pain and an inability to bear weight.  A VA orthopedic follow up in March 2013 showed that the Veteran complained of giving way in the right knee, but less pain than before his surgery.  There was no effusion and full extension.  In May 2013, right knee imaging showed grade IV medial compartment chondromalacia with subchondral changes, which was a progression form the last imaging.  By then end of May 2013, VA orthopedic notes discussed possible early total knee replacement, although the Veteran had full range of motion on examination and no effusion.  In June 2013 VA treatment notes, the Veteran continued to state that his right knee felt unstable, and he reported another injury when his knee buckled and he fell.  August 2013 treatment notes show the Veteran continued to report instability, and reported persistent right knee pain without help from injections in November 2013.  A psychiatry note from December 2013 indicates that the Veteran has had many falls and related injuries, and has an appointment to evaluate for a knee replacement in January 2014.  January 2014 VA orthopedic records show continued reports of pain.  Examination showed full extension and no effusion, no instability, and flexion from 0 to 100.  The Veteran was still being considered for total knee replacement.  The Veteran was eventually put on a surgical waiting list for a right knee total replacement in late January 2014.

The Veteran had another VA joints examination in March 2014.  He reported continued chronic right knee pain, and that he was seeking a total knee replacement.  He reported no flare ups, and his range of motion was 0 to 110 with normal extension, continued after repetition.  His left knee range of motion was not examined.  The Veteran reported decreased movement, weakness, fatigability, pain, swelling, and incoordination.  Knee strength was noted at 4 out of 5 on flexion and extension on the right, and full on the left.  Lateral instability was noted as normal on the right and left.  There was no evidence of subluxation or dislocation.  The Veteran was noted to have a semilunar cartilage condition with frequent episodes of locking, pain, and effusion, although frequency and severity are not noted.  He was diagnosed with end stage knee requiring replacement.  There are no scars noted.

The Veteran underwent another VA joints examination in July 2014.  The Veteran described bilateral knee pain rated 8 out of 10.  He notes give way in the right knee with no flare ups.  Right knee range of motion on flexion was 0 to 110 with pain and normal extension, continued after repetition.  Left knee range of motion on flexion was 0 to 115 with pain and normal extension, continued after repetition.  The Veteran reports decreased movement and pain bilaterally, as well as incoordination on the right.  The Veteran had normal strength in the knees, with no instability or subluxation.  The Veteran had scars from surgery, but with no pain, instability, and they were 17 centimeters squared.  The examiner opined that that the Veteran's functional impairment of the knee was not such that it would be equally well served by amputation and prosthesis.

The Veteran underwent a total right knee replacement in March 2015.  Following surgery, he complained of unpredictable buckling in March 2016.  At that time, he had a severe antalgic gait and range of motion from 0 to 110.  In May 2016, VA treatment records show continued severe suprapatellar pain and MJL pain with a severe antalgic gait, mild effusion, and tenderness.  Range of motion was 0 to 110 and x-rays showed no clear etiology of continued pain, but an MRI showed continued degenerative changes.  He continued with injections in July 2016.  

The Veteran underwent another VA joints examination in August 2016 to determine the severity of the Veteran's knee disabilities post-surgery.  The veteran reported that he continued to lose balance, and he used a cane for walking long distances.  Right knee active range of motion was from 5 to 80 on flexion and from 10 to 70 on repetition.  Passing range of motion was 0 to 85, and 0 to 75 with pain on repetition.  Range of motion with weight bearing was 0 to 75, and the Veteran had inadequate strength to repeat his attempts.  The Veteran's left knee showed range of motion of 0 to 110 on flexion, continued on repetition.  Passive range of motion as 0 to 140, weight bearing range of motion was 0 to 95.  The Veteran was unable to repeat weight bearing range of motion testing due to pain in the right knee and lack of strength.  Functional limitations include bilateral pain, fatigue, weakness, and incoordination.  The Veteran had 4 out of 5 strength on the right, with the left being normal.  There was no evidence of ankylosis, subluxation, or lateral instability.  There was left knee effusion and swelling.  Further examination showed level 2 lateral instability only the right side, with the left being normal.  A scar is noted on the knee, but it was not unstable, painful, and was 20 centimeters squared in size.  The examiner opined that the Veteran's functional impairment of the knee was such that it would be equally well served by amputation and prosthesis.

Analysis

Right Knee Disabilities

For the period from August 4, 2016, the Veteran was assigned a 60 percent rating for his right knee disability under 38 C.F.R. § 4.71a, DC 5164 for an amputation not improvable by prosthesis controlled by natural knee action.  Because the assignment of a higher rating or separate rating with regard to the right knee would cause the combined rating to exceed 60 percent, the amputation rule precludes the assignment of a higher or separate rating for the Veteran's right knee disability for the period from August 4, 2016.  See 38 C.F.R. § 4.68. 

In determining whether DC 5164 is for application prior to August 4, 2016, the Board turns to the competent evidence of record.  The February 2012 and July 2014 VA examiner's both opined that the Veteran's functional impairment of the knee was not such that it would be equally well served by amputation and prosthesis.  The Board finds these opinions probative as they are based on the knowledge and expertise of medical professionals, and because the opinions are based on a review of the record and in-person examinations.  The record is otherwise absent competent evidence relating to whether the Veteran's right knee disability would be equally well served by amputation or prosthesis.  Therefore, this diagnostic code is not for application prior to the period on appeal from August 4, 2016.

For the period from May 1, 2016 prior to August 4, 2016, the Board has considered whether the Veteran is entitled to a rating in excess of 30 percent under DC 5055 for right knee replacement.  The evidence of record indicates that the Veteran continued to experience severe right knee and suprapatellar pain after his surgery and had an antalgic gait in May 2016.  The record also indicates that the Veteran received multiple injections for his right knee pain in July 2016.  While the Veteran had noncompensable limitations to his range of motion, the record does not indicate that the motion was without pain.  The Veteran also had tenderness and effusion on his right knee.  The Board finds that this disability picture represents, or most nearly approximates, severe painful motion or weakness.  Therefore, the Board finds that the Veteran meets the criteria for a rating of 60 percent under DC 5055 for the period from May 1, 2016 prior to August 4, 2016.  More than a year has passed since the Veteran's last knee replacement; therefore the next higher rating of 100 percent is not warranted under DC 5055.  Because the assignment of a higher rating or separate rating with regard to the right knee would cause the combined rating to exceed 60 percent, the amputation rule precludes the assignment of a higher or separate rating for the Veteran's right knee disability for the period from May 1, 2016 prior to August 4, 2016.  See 38 C.F.R. § 4.68; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

For the period on appeal prior to May 1, 2016, the Board notes that the Veteran was in receipt of a 100 percent disability rating under DC 5055 from May 1, 2015 to April 30, 2016.  The Veteran also received a temporary total disability rating from March 9, 2015 until April 30, 2015.  During those periods, the Veteran may not receive a separate rating for his right knee disabilities.  The record does not show and the Veteran has not alleged that he had a knee replacement surgery or prosthesis prior to March 9, 2015.  Therefore, DC 5055 is not for application for the period prior to March 9, 2015.  The analysis of the period on appeal prior to March 9, 2015 also excludes other periods of temporary total disability.

For the Veteran's right knee disabilities during the period on appeal prior to March 9, 2015, there is no evidence of ankylosis; therefore DC 5256 is not for application.  For the same period, the Veteran's flexion is at worst limited to 90 degrees, and his extension was at worst limited to 8 degrees, although the record consistently showed his extension as normal or zero degrees.  Therefore, the Veteran was not entitled to a compensable rating based on limitation of range of motion under DC 5260 or DC 5261. 

However, the record reflects that the Veteran had degenerative arthritis supported by x-ray imaging.  The record also reflects that the Veteran experienced painful motion on examination.  Under Diagnostic Code 5003, where there is degenerative arthritis with noncompensable limitation of motion, the minimum compensable evaluation of 10 percent for the joint under DC's 5260 or 5261 is warranted.  VAOPGCPREC 9-98; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (holding that painful motion of a major joint or group of minor joints caused by degenerative arthritis is deemed to be limited motion such that a minimum compensable rating is warranted under 5003 even though there is no actual limitation of motion).  Usually, the Veteran would be entitled to a 10 percent rating under DC 5003.  However, rating of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1994) (pyramiding does not occur if none of the symptoms used for separate ratings overlap).  As will be discussed below, the Veteran is already receiving the maximum rating under DC 5258 for impairment to semilunar cartilage with frequent episodes of locking, pain, and effusion.  Thus providing a 10 percent rating for the Veteran's painful motion under DC 5003 compensates the Veteran's pain more than once.  See VAOPGCPREC 9-98 (August 14, 1998).  Further, it would not be of benefit to the Veteran to grant the minimum 10 percent rating under DC 5003 rather than a maximum 20 percent rating under DC 5258. 

The Board further notes that, during this period, the VA examinations showed that the Veteran did not experience additional functional loss following repetitive motion.  The Board acknowledges the VA examiners' consistent reports of functional loss not already addressed by the ratings of incoordination, weakened movement, difficulty with locomotion, and excess fatigue. However, because the Veteran consistently showed no objective functional loss following repetitive use testing, the record does not show that the Veteran was additionally limited by pain, fatigability, incoordination, pain on movement, or weakness during flare-ups or upon repetitive use over time such that a rating in excess of 10 percent was warranted at any time during the period on appeal prior to March 9, 2015.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Moreover, in order to not violate the prohibition on pyramiding, the Veteran's painful motion would need to rise to a level of 30 percent to be of benefit to the Veteran.  Therefore, during the period on appeal prior to March 9, 2015, the Veteran was not entitled to a compensable rating under DC's 5003, 5260, or 5261.

The Board has considered whether the Veteran was entitled to a compensable disability rating under DC 5257 for recurrent subluxation or lateral instability of the right knee.  During the applicable period, the record is absent any complaints or objective findings of subluxation.  A January 2008 VA examination showed no instability in the right knee.  The record shows that in July 2009, the Veteran reported that his knee buckled while on the stairs, and this was supported by objective evidence of bruising.  The Veteran reported give way in August 2009.  The November 2009 VA examiner found give way and instability in the right knee, however the examination report later stated that there was not any instability or grinding bilaterally.  The Veteran reported another fall due to his right knee buckling in August 2010.  At the Veteran's hearing in February 2011, he stated that he was falling a lot more.  The Veteran reported another injury from his right knee buckling in June 2013.  However, physical examinations in August 2013 and January 2014 showed no instability.  The March 2014 VA examination report showed lateral stability as normal on the right.  The June 2014 VA examination report also showed no instability.  During the relevant period on appeal, the record shows that the Veteran consistently uses a cane and knee braces when walking.  

The Board finds that the Veteran's reports of falling are probative due to the bruising and resulting injuries from his falls.  The Veteran is competent to assess that his knee buckled and caused his multiple falls.  After giving the Veteran the benefit of the doubt in the face of the conflicting objective evidence of instability in the November 2009 VA examiner's report, the Board finds that the Veteran is entitled to a separate compensable disability rating of 10 percent for slight right knee instability for the period prior to March 9, 2015 under DC 5257.  The Veteran is not, however, entitled to the higher rating of 20 percent for moderate lateral instability, as a majority of physical examinations showed no objective findings of lateral instability and there is no evidence of subluxation.  

The Board notes that for the period on appeal prior to March 9, 2015, the Veteran is already receiving the maximum assignable rating of 20 percent under DC 5258, cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint.  Thus, consideration for a higher rating under these criteria is not applicable.

The Board has considered whether the Veteran was entitled to a compensable rating under DC 5259 for symptomatic removal of semilunar cartilage during the period on appeal prior to March 9, 2015.  While the record shows that the Veteran has had removal of semilunar cartilage, his symptoms of pain, instability, locking, and effusion are contemplated by DC 5257 and DC 5258.  Therefore, a rating under DC 5259 would constitute impermissible pyramiding.  Further, the maximum rating under DC 5259 is 10 percent, and would not benefit the Veteran by granting a higher rating in place of DC 5257 or DC 5258.

As there is no medical or lay evidence of right knee malunion or nonunion of the tibia and fibula, or genu recurvatum during the pendency of the instant claim, DC's 5262, and 5263 are not for consideration

For the entire period on appeal, the Board has considered whether the Veteran is entitled to a separate rating for the surgical scars associated with his right knee surgeries.  38 C.F.R. § 4.118, DCs 7800 through 7805 provide the rating criteria for different types of scars.  Throughout the rating period, the Veteran's surgical right knee scar has been described as stable and nonpainful, and with an area of less than 39 square centimeters.  Furthermore, there is no indication that the scars cause effects not considered under the rating criteria provided in DCs 7800 through 7804.  Therefore, the Veteran does not meet the requirements for a compensable rating under any of the DCs 7800 through 7805 for the surgical scars associated with his right knee surgeries.

Left Knee Disabilities

For the entire rating period on appeal, the Veteran's left knee disability is currently rated at 10 percent disabling under DC 5003 for painful motion with noncompensable limitation of motion.  For the left knee, the Board finds that evaluation under DC's 5055, 5256, 5259, 5262, 5263, and 5164 is not applicable, as the record shows that the Veteran has not had left knee replacement surgery, is absent findings or complaints of ankylosis, the Veteran has not had cartilage removal in the left knee, there is no evidence of tibia and fibula impairment, or genu recurvatum, and there is no competent evidence of record to support the finding that the Veteran's left knee disability would be equally served by amputation.

The Board has considered whether the Veteran is entitled to a compensable disability rating under DC 5260 and DC 5261 for limited flexion and extension of the left knee, respectively.  During the period on appeal, the Veteran's left knee disability was manifested by painful motion and, at worst, flexion limited to 90 degrees, and painful motion with normal extension at 0 degrees, which is noncompensable under DC's 5260 and DC 5261.  

A November 2009 left knee x-ray showed no evidence of degenerative change and the record on appeal is absent findings of left knee arthritis.  Therefore, evaluation under DC's 5003 or 5010 is inappropriate.  However, the record does reflect that the Veteran often experienced painful motion on examination.  The provisions of 38 C.F.R. § 4.59 (2011), which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The November 2009 VA examiner indicated that the Veteran experienced pain, weakness, decreased speed of motion, weekly flare-ups and mobility loss in the left knee.  The July 2014 VA examiner indicated that the Veteran experienced pain on motion, with functional loss to include decreased movement, disturbance of locomotion, and interference with sitting.  Under Burton, even if there is no arthritis, but there is functional impairment due to painful motion, a minimum 10 percent rating is warranted.  Thus, due to the Veteran's painful motion in his left knee, a 10 percent rating is warranted for limitation of motion under DC 5260 or 5261.  See VAOPGCPREC 9-98; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton v. Shinseki, 25 Vet. App. 1 (2011); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  

The Board has considered whether the Veteran's functional loss in the left knee due to pain warrants a higher rating. The July 2014 VA examiner indicated that the Veteran experiences functional loss to include disturbance of locomotion, interference with sitting and standing, and decreased movement. All VA examinations prior to August 2016 showed no functional loss after repetitive use testing. The August 2016 VA examiner indicated that the Veterans left knee was significantly limited in its functional ability by pain, weakness, fatigue, lac of endurance, and incoordination after repeated use. However, the examination revealed that the Veteran's left knee range of motion was not impacted by repetitive use testing. The examiner indicated that the Veteran was unable to complete repetitive use weight bearing on the left knee, but that was due to right knee pain, and incoordination. Therefore, the record does not show that the Veteran was additionally limited by pain, fatigability, incoordination, pain on movement, or weakness during flare-ups or upon repetitive use over time such that a rating in excess of 10 percent was warranted at any time during the period on appeal.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

The Board has considered whether the Veteran is entitled to a compensable disability rating under DC 5257 for recurrent subluxation or lateral instability of the right knee.  During the applicable period, the record is absent any complaints or objective findings of subluxation.  The record is also absent any complaints or findings of instability on examination, and while a November 2009 VA examination found give way and pain in the left knee, his examination was negative for instability.  The Veteran indicated in his February 2011 hearing that his left knee did not have instability.  The Board notes that in his most recent VA examination in August 2016, the Veteran was noted as being unable to perform weight bearing repetitive use range of motion testing of the left knee due to "increased instability associated with fatigue."  However, the examiner went on to explain that the Veteran was unable to repeat left knee weight bearing range of motion testing three times "due the Right knee pain and lack of right leg quadriceps conditioning, not strong enough or coordinated enough to perform one legged left leg range of motion squat for weight bearing range of motion testing."  Further, during that exam, the Veteran was noted to have no history of lateral instability in the left knee, and left knee joint stability testing was normal in the anterior, posterior, medial, and lateral areas.  Therefore the Board finds that the Veteran is not entitled to a compensable rating under DC 5257.

The Board has considered whether the Veteran is entitled to a compensable disability rating under DC 5258 for cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint.  A September 2012 VA treatment record shows that the Veteran reported left knee pain and swelling, and physical examination found edema.  However, other than in the previously mentioned September 2012 VA treatment record, the record is consistently negative for findings of effusion and swelling on examination.  The Board notes that the Veteran's August 2016 VA examination indicates that the Veteran has a history of recurrent left knee effusion.  The examiner stated that "relatively increased use is followed by left knee swelling."  However, the examiner did not note swelling on his examination report.  While the examiner has stated that the Veteran has recurrent effusion, the physical findings contained in the Veteran's VA treatment records and VA examinations show infrequent swelling.  While the Veteran has stated that his left knee often swells, the Board affords greater probative weight to the physical findings by the Veteran's medical providers.  Further, the record does not demonstrate an injury in the left knee involving semilunar cartilage or dislocation.  The record is also absent reports or physical findings of locking.  Therefore the Board finds that the Veteran is not entitled to a compensable rating under DC 5258.





TDIU

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric.  38 C.F.R. § 4.16 (a).

Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).



Summary of Evidence

VA vocational rehabilitation notes from 2003 indicate that the Veteran graduated from high school.  He studied criminal law for a year at a community college, but did not obtain a degree.  His military occupation was an artillery crewman.  He worked in retails sales and warehousing, and in 2003 was a finance coordinator at a YMCA for half of a year, when the position was eliminated.  

VA treatment records from January 2007 and August 2007 indicate that the Veteran is able to squat fully without pain.VA treatment records from October 2007 indicate that the Veteran wears a right knee brace.  In his January 2008 VA examination, the Veteran reported that he felt pain after walking and standing for 10 minutes, and after using stairs. The VA examiner opined that the Veteran had a temporary impairment in standing and walking, and that the Veteran would be unable to perform the duties of a retail store clerk due to bilateral knee pain.  The examiner further limited the Veteran to 20 minutes of walking, and 10 minutes of standing. He stated that the Veteran should avoid squatting, climbing stairs, running, jumping, jogging, or driving on long trips. The examiner further stated that the Veteran's conditions interfere with his ability to complete vigorous household chores and engage in employment requiring demanding physical endurance. 

VA treatment records from April 2008 show that the Veteran injured his right knee again while golfing. Records from November 2008 show that the Veteran plays golf in the summer, and walks his dog for an hour.  However, the Veteran also reported that his pain impacted his work. January 2009 VA treatment records show the Veteran reported that his knee pain woke him up at night. VA treatment records from March 2009 and July 2009 show the Veteran had begun working out more using a bike and treadmill, but that he had an injury while using stairs. The Veteran continued to report difficulty sleeping from pain in August 2009.  By September 2009, the Veteran was wearing bilateral knee braces.

The November 2009 VA examiner stated that the Veteran was unable to stand for more than a few minutes, and frequently used a knee brace. The Veteran had an antalgic gait.  The Veteran reported that he had been assigned different duties at work and had increased absenteeism in the past due to his knee pain, and that he was currently unemployed.  The examiner noted moderate effects on chores, exercise, and shopping. Mild effects were noted for driving.  Following his osteotomy surgery in February 2010, he was continuing to use a cane in May 2010, and his left knee began to hurt more in July 2010.  

The Veteran testified at his February 2011 VA hearing that he stopped working because his knees could not handle it. He had a cane and wore a knee brace. He stated that he had trouble climbing ladders and bending as a retail manager. 

The February 2012 VA examiner noted that the Veteran worked in retail sales after the Army, and progressed from stock boy to management at a series of chains.  The examiner further noted that the Veteran reported having studied accounting through vocational rehabilitation, but that the Veteran's knee would not tolerate protracted standing as commonly found in a retail sales environment, and accounting would involve too much sitting.  The examiner noted fatigability in the right knee as well as pain, and interference with sitting, standing, and weight bearing.  The Veteran is noted to have a slow, antalgic gait and to constantly use a knee brace.  The examiner further opined that the Veteran's sensation of instability on uneven surfaces and potential for further deterioration precludes most physically demanding employment. However, the examiner opined that sedentary employment allowing frequent change between sitting and standing should be well tolerated.

The Veteran had surgery to remove his knee hardware in May 2012. The Veteran was then seen for another VA examination in March 2014.  There, the VA examiner noted continued knee pain and the Veteran seeking a knee replacement in the right knee.  The examiner noted right sided decreased movement, weakened movement, excess fatigue, incoordination, pain, disturbance in locomotion, and interference with sitting, standing, and weight bearing.  The examiner diagnosed the Veteran with end stage knee requiring knee replacement.  The examiner then opined that the Veteran's ability to work was impacted, and that there was an effect on prolonged standing, walking, running, and any weight bearing act. 

The July 2014 VA examiner indicated that the Veteran had bilateral interference with sitting, incoordination, decreased movement, pain, and disturbance of locomotion.  The examiner noted that the Veteran stopped working in 2004, and that his retail management job involved climbing a ladder and being on his feet a lot. The Veteran stated that he could not perform the job requirements up to expectations. He went to vocational rehab to become a bookkeeper, but feels like his knees lock up after sitting too long. He stated that he does people's taxes during tax season for extra money, and he lives on VA compensation. The Veteran stated that he cannot kneel or squat and the examiner noted that the Veteran's knee pain is worsened by walking, standing, prolonged sitting, kneeling, or squatting.  The Veteran stated that his right knee gives way unless he uses his brace. The examiner noted a prohibition on physical employment, and a moderate effect on sedentary employment.  

The most recent VA examination in August 2016 indicated that the Veteran has only able to walk short distances with heavy reliance on a cane. Knee impairment was found to prevent employment requiring lifting, stooping, carrying things with two hands, negotiating more than three stairs, but did not preclude employment at a desk with ability to change position and take short breaks to walk.  

Analysis

The Veteran is receiving compensation for a TDIU from August 4, 2016.  Therefore, the relevant period on appeal is from October 24, 2006 until August 3, 2016. 

For the entire rating period on appeal, the Veteran is rated at 10 percent for his left knee disabilities.  Prior to this decision, excluding periods of temporary total disability,  and during the appeal period prior to May 1, 2015, the Veteran's highest individual or combined disability rating, to include a bilateral factor, was 30 percent.  This decision grants the Veteran entitlement to an additional 10 percent rating under DC 5257 for the Veteran's right knee disability prior to March 9, 2015.  The additional 10 percent rating under DC 5257 does not have the effect of raising a single disability to a 60 percent rating, or a raising the Veteran's combined rating to 70 percent.  For the period on appeal from May 1, 2015, the Board acknowledges the Veteran's single disability rated at 100 percent from May 1, 2015 until April 30, 2016.  In this decision, the Board has granted an increase under DC 5055 to 60 percent from May 1, 2016.  Thus, the percentage requirements for a schedular TDIU were met from May 1, 2015.  38 C.F.R. § 4.16 (a).

For the relevant period on appeal, the record reflects that the Veteran has a high school education, with some learning about bookkeeping and criminal law, but no advanced degree.  The record also shows that the Veteran's past employment was mostly in retail sales, but that his most recent position was a six month stint as a finance coordinator for a YMCA that was eliminated.  The January 2008 VA examiner's description of the Veteran's limitations most closely align with limitation to sedentary employment.  While the Veteran reported golfing and exercising in mid-2008 into the mid-2009, the Veteran also injured his knee while golfing, and there is no indication as to the level to which he was exercising.  Moreover, the ability to golf or exercise is not necessarily related to the Veteran's ability to complete substantial gainful employment on a daily basis.  

The employment limitations  described by the November 2009 VA examiner also most closely resembles a limitation to sedentary work, including an impact on prolonged driving, which implies limitations on sitting.  The February 2012 VA examiner was more explicit, prohibiting the Veteran from physical employment, and limiting the Veteran to sedentary employment, as long as it allowed for frequent changes in position and changes between sitting and standing.  The examiner explicitly stated that the Veteran would have difficulty as an accountant due to prolonged sitting.  The July 2014 VA examiner then indicated that the Veteran's disabilities had a moderate effect on even sedentary employment. 

With regard to the Veteran's short stint as a finance coordinator, there is no indication that the Veteran gained skills from that short time that would serve as an entry into skilled sedentary employment.  Indeed, the position was eliminated after six months. When considering the rest of the Veteran's employment history in retail sales, and his high school education, the Board finds that the Veteran also lacks skills that would serve as an entry into skilled sedentary employment.  Therefore, due to the combined effect of the Veteran's service-connected disabilities and his vocational profile, the Board concludes that the probative evidence of record is in equipoise as to whether it is at least as likely as not that the Veteran is unable to secure or follow substantially gainful employment due to solely to his service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Generally, the effective date of an increased rating is either the date of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (o)(1).  An exception to this rule states that the effective date of an increased rating will be the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400 (o)(2).  As to TDIU, the Board notes that the evidence dated during the one year period prior to the receipt of the Veteran's claim on October 24, 2007 does not show that it was factually ascertainable that he was entitled to a TDIU. Specifically, the records do not show evidence of functional impairment that would preclude the Veteran from participating in substantial gainful employment. Accordingly, the preponderance of the evidence is against the assignment of a disability rating for a TDIU prior to October 24, 2007, the benefit-of-the-doubt doctrine is not for application, and the claim for a TDIU prior to October 24, 2007, must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, a claim for TDIU is granted from May 1, 2015.



ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected left knee disabilities is denied.

Entitlement to a disability rating in excess of 60 percent for right lower extremity prosthesis from August 4, 2016 is denied.

Entitlement to a disability rating in excess of 30 percent from May 1, 2016 to August 3, 2016 for right knee replacement residuals is granted.

Entitlement to a disability rating in excess of 20 percent for right knee disabilities prior to March 9, 2015 is denied.

Entitlement to a disability rating of 10 percent for slight lateral instability of the right knee prior to March 9, 2015 is granted.

Entitlement to a TDIU from May 1, 2015 to August 3, 2016 is granted.

Entitlement to a TDIU prior to May 1, 2015 is denied. 






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


